Dismissed and Memorandum Opinion filed March 26, 2009







Dismissed
and Memorandum Opinion filed March 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00221-CV
____________
 
MARIA CHANAS ORDONEZ, Appellant
 
V.
 
PLAZA DEL REY PARTNERSHIP, LP, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause
No. 921751
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 7, 2009.  On March 16, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Guzman, and Sullivan.